* Corpus Juris-Cyc References: Liability Insurance, 36CJ, p. 1085, n. 82, 83; p. 1126, n. 41; Violation of law by driving of car by infant or other unauthorized person as affecting insurer, see notes in 6 A.L.R. 378; 19 A.L.R. 880; 23 A.L.R. 1473; 14 R.C.L., p. 1273; 3 R.C.L. Supp., p. 376; 4 R.C.L. Supp., 957; 5 R.C.L. Supp. 810.
The appellee, Harry H. Hossley, Sr., brought this action against appellant, Union Indemnity Company, in the circuit court of Warren county, for damages under the provisions of an indemnity policy issued by the latter to the former, for an injury to appellee's automobile, alleged to have been caused by an accidental collision with another automobile. There was a judgment for appellee, from which appellant prosecutes this appeal, and appellee prosecutes a cross-appeal; the cross-appeal being based on an alleged error of the court in excluding evidence offered by the appellee as to other damages to his car than those for which recovery was had.
This is the second appearance of the case in this court.Hossley v. Union Indemnity Co., 102 So. 561, 137 Miss. 537. The case was here on the former appeal on the pleadings, and was reversed and remanded, and went back and was tried again on the pleadings, evidence, and instruction of the trial court. At the conclusion of the evidence, each party requested a directed verdict. The request of appellee was granted, and a verdict accordingly directed in his favor.
The indemnity policy involved contained the provision that there should be no liability on the part of appellant for damage to appellee's car while being driven by any person under the age of sixteen years. On the former appeal it was held that, in order to exempt appellant from liability under this provision of the policy, there must have been some causal connection between the driving of the car by the person under sixteen years of age and the injury. As we view the evidence, it shows, without conflict, that there was a causal connection between the collision causing the damage to appellee's car and the fact that the driver of the car was under sixteen years of age. The evidence shows that the driver of appellee's car took the wrong road, and attempted to back the car therefrom into the main highway, and in doing so backed it across *Page 787 
the main highway onto the driver's left-hand side, and therefore the wrong side of the road; that as a result thereof there was a collision between that and another car going in the opposite direction, and therefore entitled to the same side of the road as that occupied by appellee's car. In other words, the evidence shows, without conflict, that the damage to appellee's car was caused by the mismanagement and negligence of the driver of this car. We are of the opinion that, under the provision in the policy in question, that fact, in connection with the fact that the driver of appellee's car was under the age of sixteen years, exempted appellant from liability. It follows from these views that appellant's request for a directed verdict should have been given, instead of that of appellee.
Reversed, and judgment here for appellant.